Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
Response to Amendment
Claims 1, 11, and 12 have been amended.  Claims 19-20 have been added.  Claims 1-20 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in Final Office Action mailed 1/31/22.


Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.
Regarding the rejection of claims 11-15 and 17-18 under 35 USC §112(b), Applicant appears to argue the amendments to claims 11 and 12 have made it clear where the preamble for each of the respective claims ends (see Remarks filed 3/25/22, Page 9).  The Examiner does not find this argument persuasive.  Claim 11 still appears to contain two transitional phrases: a first at line 2 - “the device comprising:”; and a second at line 7 - “a method including”.  Likewise, Claim 12 still appears to contain two transitional phrases: a first at line 1 - “An internal combustion engine comprising”; and a second at line 7 - “a method including”.  To overcome this rejection, the Examiner suggests amending claim 11, at line 7, to read --the charger arrangement  is configured to:-- as well as correcting the tense of the verbs that follow (e.g. changing “compressing” in line 8 to --compress--); and the Examiner suggests amending claim 12, at line 7 to read --the charger arrangement  is configured to:-- as well as correcting the tense of the verbs that follow (e.g. changing “compressing” in line 8 to --compress--).
Regarding the 35 USC §103 rejection of claims 1-3 and 10-12 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), Applicant has argued the amendments to the independent claims 1, 11, and 12 have overcome the rejection (see Remarks filed 3/25/22, Pages 9-12).  Specifically, Applicant has argued that neither Johnson nor Kawamura disclose “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft”.  To support this argument, Applicant appears to argue that the compressor 72 of Johnson is mechanically coupled with the turbine 27 through fluid connections (see Remarks Filed 3/25/22, Page 11).  The Examiner does not find this argument persuasive.  Support for the amended limitation of claims 1, 11, and 12, requiring “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft” is found in the originally filed Specification at Paras 26 which states:
“the compressor is not directly mechanically coupled to the power turbine, but only indirectly, namely both compressor and power turbine can be coupled to the crankshaft of the motor by way of a coupling arrangement”.  

Para 27 then states:
“The ‘indirect coupling’ means in particular that the power turbine and compressor are coupled via the crankshaft (instead of directly and rigidly, for example via a turbo charger shaft); hence, they are ‘mechanically decoupled’, that is to say in particular ‘not directly mechanically connected to one another’. ‘Indirectly’ in this sense thus means that the power turbine and the compressor can be coupled to the crankshaft of the motor in a mechanical and torque transmitting manner.”  

There is no indication here, and appears to be no indication elsewhere in the Specification, that a fluid coupling between turbine and compressor constitutes a direct mechanical connection.  To the contrary, each of the disclosed embodiments of the system (Figs. 3 and 4) depict a turbine 200/200” being fluidly coupled to a compressor 300/300” through elements A/A”, L/L”, and 1200/1200” in addition to their connection through crankshaft 400/400”.  Therefore, when viewed in light of the specification, the limitation requiring “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft” does not exclude a fluid connection between the compressor and the turbine as Applicant appears to argue.  Rather, when viewed in light of the specification, the limitation “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft” reasonably allows for a fluid connection between the compressor and the turbine in addition to the coupling through the crankshaft.  Additionally, when viewed in light of the specification, the limitation “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft” also allows for the compressor to be directly mechanically coupled with the turbine because there is no positive recitation excluding such a direct mechanical coupling.  In other words, the claimed limitation “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft” is not the same as “the compressor is not directly mechanically coupled to the power turbine”.  To overcome this, the Examiner suggests amending each of the claims in question (1, 11, and 12) to also require ----the compressor is not directly mechanically coupled to the turbine--.    
Applicant argues claims 2-10, and 13-18 are allowable for the same reasons as indicated above regarding claims 1, and 11-12 (see Remarks filed 3/25/22, Page 12).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claims 1, and 11-12.
Applicant appears to argue claims 1-20 are allowable because “a person of ordinary skill in the art would not combine Kawamura with Johnson et al.” (see Remarks filed 3/25/22, Pages 12-14).  Specifically, Applicant argues “First, limiting the compressors of supercharging system 16 of Johnson et al. to one compressor would destroy the advantages sought by, and thus the function of the combination of, the combination of compressors 68 and 72 in Johnson et al.” (see Remarks filed 3/25/22, Page 13).  The Examiner does not find this argument persuasive.  The proposed combination of Johnson in view of Kawamura does not require limiting the compressors of supercharging system 16 of Johnson to one compressor as suggested by Applicant.  Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).  It would have been obvious to one having ordinary skill in the art to have modeled the engine of Johnson after the dual operating mode engine of Kawamura, thereby applying the first and second operating modes of Kawamura to the engine of Johnson, because doing so would have provided the advantage to the engine of Johnson allowing it to selectively operable in a two-cycle mode where higher torque is provided (see Kawamura at Col. 1, Lines 23-26) and a four-cycle mode where cleaner exhaust is provided (see Kawamura at Col. 1, Lines 30-33).  One having ordinary skill in the art would have reasonably been able to model the engine of Johnson to operate in both two-cycle and four-cycle modes of operation without limiting the compressors of supercharging system 16 of Johnson to one compressor as suggested by Applicant.
Applicant appears to argue claims 1-20 are allowable because “a person of ordinary skill in the art would not combine Kawamura with Johnson et al.” (see Remarks filed 3/25/22, Pages 12-14).  Specifically, Applicant argues “Second, compressor 21 and turbine 22 are connected by a shaft in Kawamura, which the present invention teaches against” (see Remarks filed 3/25/22, Page 13).  Here, Applicant appears to argue the combination of Johnson with Kawamura would require connecting the compressor and turbine of Johnson with a shaft and therefore the combination of Johnson/Kawamura would not meet the amended limitation of claims 1, 11, and 12 requiring “the compressor and the turbine being mechanically coupled with one another only indirectly by way of the crankshaft”.  The Examiner does not find this argument persuasive.  The proposed combination of Johnson in view of Kawamura does not require connecting the compressor and turbine of Johnson with a shaft as it appears Applicant has suggested.  Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).  It would have been obvious to one having ordinary skill in the art to have modeled the engine of Johnson after the dual operating mode engine of Kawamura, thereby applying the first and second operating modes of Kawamura to the engine of Johnson, because doing so would have provided the advantage to the engine of Johnson allowing it to selectively operable in a two-cycle mode where higher torque is provided (see Kawamura at Col. 1, Lines 23-26) and a four-cycle mode where cleaner exhaust is provided (see Kawamura at Col. 1, Lines 30-33).  One having ordinary skill in the art would have reasonably been able to model the engine of Johnson to operate in both two-cycle and four-cycle modes of operation without connecting the compressor and turbine of Johnson with a shaft as it appears Applicant has suggested.
Claim Objections
Claim 11 is objected to because “the device comprising: having a charger arrangement” in lines 2-3 should be --the device comprising: a charger arrangement--.  
Claim 19 is objected to because “a compressor coupling” in line 6 should be --the compressor coupling--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites the limitation “the compressor being the only compressor of the charger arrangement”.  This limitation is a negative limitation which must have basis in the original disclosure.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. (see MPEP 2173.05(i)).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 appears to contain two transitional phrases - “the device comprising” in line 2 and “the charger arrangement carrying out a method including the steps of:” in line 7.  It is therefore not clear where the preamble of the claim is intended to end, and because of this it is not clear which statutory category the claim is directed at.  It is also noteworthy that claim 17, which depends from claim 11, states “The device of claim 11, wherein the method further comprises” in line 1 which adds to the uncertainty to which statutory category claim 11 is directed at.  For the purpose of examination, “the charger arrangement carrying out a method including the steps of:” in line 7 will be interpreted as the transitional phrase and that the claim is directed at a method of operation.  To overcome this rejection, the Examiner suggests amending claim 11, at line 7, to read --the charger arrangement  is configured to:-- as well as correcting the tense of the verbs that follow (e.g. changing “compressing” in line 8 to --compress--).
Claim 17 depends from claim 11 and inherits the 112 deficiency of its parent claim.
 Claim 12 appears to contain two transitional phrases - “An internal combustion engine, comprising:” in line 1 and “the charger arrangement carrying out a method including the steps of:” in line 7.  It is therefore not clear where the preamble of the claim is intended to end, and because of this it is not clear which statutory category the claim is directed at.  It is also noteworthy that claim 18, which depends from claim 12, states “The internal combustion engine of claim 12, wherein the method further comprises” in lines 1-2 which adds to the uncertainty to which statutory category claim 12 is directed at.  For the purpose of examination, “the charger arrangement carrying out a method including the steps of:” in line 7 will be interpreted as the transitional phrase and that the claim is directed at a method of operation.  To overcome this rejection, the Examiner suggests amending claim 12, at line 7 to read --the charger arrangement  is configured to:-- as well as correcting the tense of the verbs that follow (e.g. changing “compressing” in line 8 to --compress--).
Claims 13-15 and 18 depend from claim 12 and inherit the 112 deficiency of its parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044).

    PNG
    media_image1.png
    554
    712
    media_image1.png
    Greyscale

Re claim 1:
Johnson discloses a method for operating an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)), the internal combustion engine (10) including a motor (12, engine - Para 38 (a type of motor)) having a crankshaft (18, crankshaft - Para 38), the method comprising the steps of: 
compressing a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) with a compressor (72, compressor - Para 55))(see Figure and Paras 54-55 - element 66 is shown and described being compressed with element 72) and suppling the charge air flow to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressing of the charge air flow taking place via a second rotational movement (see Modified Figure above - A (person having ordinary skill in the art would recognize element A as a type of second rotational movement as shown and described in Para 55 - “Rotation of the first and/or second drive systems 70,74 can, in turn, cause the first and/or second compressors 68, 72 to rotate”)), and a power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) for producing a first rotational movement (see Figure - at element 57 (person having ordinary skill in the art would recognize a type of first rotational movement is shown at element 57 as described in Para 44 - “…an angular velocity of an input shaft 57 of the drive system 28…”)) is acted on by an exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12)(see Figure - “exhaust gas” referenced in Para 44 is shown discharged from element 12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (Modified Figure above - A)(see Modified Figure above and Para 55), the second rotational movement (Modified Fig. above - A) being settable differently from the first rotational movement (see Figure - at element 57)(Para 41 - “drive system 28 may be configured to produce a continuously variable drive or gear ratio”; Para 56 - “first and/or second drive systems 70, 74 operate may be varied, either continuously or between discrete gear ratios”), the first rotational movement and second rotational movement being at different time points with a first time point for energy recovery by the power turbine (27) and a second time point of energy provision for the compressor (72), the second time point being different from the first time point and thereby decoupling the first rotational movement and the second rotational movement in time (Para 51 - “…in some configurations or modes of operation, the first drive system 70 can be disengaged from the crank shaft 18 while the second drive system 74 is engaged with the crankshaft 18.  In other configurations or modes of operation, the second drive system 74 can be disengaged from the crank shaft 18…; Para 52 - “…During operation of the engine 12... The exhaust gas in the exhaust manifold 24 may flow into the first fluid passageway 40 and then may flow through the drive system 28 to rotate the input shaft of the drive system 28 at the first angular velocity…” (see Modified Figure above - element A is shown as output of element 74; element 27 drives element 28 per Para 43; Para 51 describes element 74 being engaged/disengaged; Para 52 describes element 28 being driven by its input shaft (shown as element 57 in Figure); therefore, during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are disengaged is a type of first time point for energy recovery by element 27, and later during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are engaged is a type of second time point of energy provision for compressor 72, and these are necessarily decoupled in time as element 74/second rotational movement (Modified Figure above - A) has gone from engaged to disengaged)), the second rotational movement (Modified Figure above - A) of the compressor (72) being set independently of the first rotational movement (see Figure - at element 57) of the power turbine (27)(See Modified Figure above and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational movement) such that setting the gear ratio of element 28 also sets the first rotational movement); and Para 56 describes the “…control module 39 may operate the first and/or second drive systems 70, 74 at a desired gear ratio. The desired gear ratio may correspond to… a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure above (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)), the compressor (72) and the turbine (27) being mechanically coupled with one another only indirectly by way of the crankshaft (18)(see Figure - element 72 is shown coupled to element 18 via element 74; element 27 is shown coupled to element 18 via elements 56-58 and element 28).
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor operating the internal combustion engine in a second operating mode, the second operating mode being a two-stroke operation of the motor.
Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a twocycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 2:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura further teaches the method comprising a step of switching (Kawamura; Col. 4, Lines 53-57) from a four-stroke operation of a first operating mode (Kawamura; see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”) to a two-stroke operation of a second operating mode (Kawamura; see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”).
Re claim 3:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura further teaches the method comprising a step of switching (Kawamura; Col. 4, Lines 53-57) from a two-stroke operation of a second operating mode (Kawamura; see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”) to a four-stroke operation of a first operating mode (Kawamura; see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”).
Re claim 10:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura further teaches wherein during operation of the internal combustion engine (Johnson; 10) in two-stroke operation (Kawamura; Fig. 2b, Col. 3, Lines 29-31) the cylinders are scavenged by head loop scavenging (Kawamura; see Fig. 2b and Col. 3, Lines 34-39 - “When the piston is positioned nearly the bottom dead center, intake air compressed by the compressor 21 is supplied into the combustion chamber, forcibly discharging remaining exhaust gases out of the combustion chamber through the exhaust valve 12”).
Re claim 11:
Johnson discloses a device (39, control module - Para 42 (a type of device)) for operating an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)) having a motor (12, engine - Para 38 (a type of motor)) with a crankshaft (18, crankshaft - Para 38), the device comprising: 
having a charger arrangement (14 and 16 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of charger arrangement as described in Para 38 - “a turbo-compounding system 14, and a scavenging or Supercharging system 16”)) that includes at least one compressor (72, compressor - Para 55) that supplies a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressor (72) compressing the charge air flow (Para 55 - “compressed fluid exiting the second compressor 72”), and at least one power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) that is acted on by an exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12), the charger arrangement (14/16) carrying out a method including the steps of:
compressing the charge air flow (66) with the at least one compressor (72) and suppling the charge air flow to the motor (12)(Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressing of the charge air flow taking place via a second rotational movement (see Modified Figure above - A (person having ordinary skill in the art would recognize element A as a type of second rotational movement as shown and described in Para 55 - “Rotation of the first and/or second drive systems 70,74 can, in turn, cause the first and/or second compressors 68, 72 to rotate”)), and the power turbine (27) for producing a first rotational movement (see Figure - at element 57 (person having ordinary skill in the art would recognize a type of first rotational movement is shown at element 57 as described in Para 44 - “…an angular velocity of an input shaft 57 of the drive system 28…”)) is acted on by the exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12)(see Figure - “exhaust gas” referenced in Para 44 is shown discharged from element 12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (Modified Figure above - A)(see Modified Figure above and Para 55), the second rotational movement (Modified Figure above - A) is set differently from the first rotational movement (see Figure - at element 57)(Para 41 - “drive system 28 may be configured to produce a continuously variable drive or gear ratio”; Para 56 - “first and/or second drive systems 70, 74 operate may be varied, either continuously or between discrete gear ratios”), the first rotational movement and the second rotational movement being at different time points with a first time point for energy recovery by the power turbine (27) and a second time point of energy provision for the compressor (72), the second time point being different from the first time point and thereby decoupling the first rotational movement and the second rotational movement in time (Para 51 - “…in some configurations or modes of operation, the first drive system 70 can be disengaged from the crank shaft 18 while the second drive system 74 is engaged with the crankshaft 18.  In other configurations or modes of operation, the second drive system 74 can be disengaged from the crank shaft 18…; Para 52 - “…During operation of the engine 12... The exhaust gas in the exhaust manifold 24 may flow into the first fluid passageway 40 and then may flow through the drive system 28 to rotate the input shaft of the drive system 28 at the first angular velocity…” (see Modified Figure above - element A is shown as output of element 74; element 27 drives element 28 per Para 43; Para 51 describes element 74 being engaged/disengaged; Para 52 describes element 28 being driven by its input shaft (shown as element 57 in Figure); therefore, during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are disengaged is a type of first time point for energy recovery by element 27, and later during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are engaged is a type of second time point of energy provision for compressor 72, and these are necessarily decoupled in time as element 74/second rotational movement (Modified Figure above - A) has gone from engaged to disengaged)), the second rotational movement (Modified Figure above - A) of the compressor (72) being set independently of the first rotational movement (see Figure - at element 57) of the power turbine (27)(see Modified Figure above and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational movement) such that setting the gear ratio of element 28 also sets the first rotational movement); and Para 56 describes the “…control module 39 may operate the first and/or second drive systems 70, 74 at a desired gear ratio. The desired gear ratio may correspond to… a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure above (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)), the compressor (72) and the turbine (27) being mechanically coupled with one another only indirectly by way of the crankshaft (18)(see Figure - element 72 is shown coupled to element 18 via element 74; element 27 is shown coupled to element 18 via elements 56-58 and element 28).  
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor operating the internal combustion engine in a second operating mode, the second operating mode being a two-stroke operation of the motor.
Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 12:
Johnson discloses an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)) comprising a motor (12, engine - Para 38 (a type of motor)) with a crankshaft (18, crankshaft - Para 38); and a charger arrangement (14 and 16 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of charger arrangement as described in Para 38 - “a turbo-compounding system 14, and a scavenging or Supercharging system 16”)), the charger arrangement including: at least one compressor (72, compressor - Para 55) that supplies a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressor (72) compressing the charge air flow (Para 55 - “compressed fluid exiting the second compressor 72”); and at least one power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) that is acted on by an exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12), the charger arrangement (14/16) carrying out a method including the steps of: 
compressing the charge air flow (66) with the at least one compressor (72) and suppling the charge air flow to the motor (12)(Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressing of the charge air flow taking place via a second rotational movement (see Modified Figure above - A (person having ordinary skill in the art would recognize element A as a type of second rotational movement as shown and described in Para 55 - “Rotation of the first and/or second drive systems 70,74 can, in turn, cause the first and/or second compressors 68, 72 to rotate”)) and the power turbine (27) producing a first rotational movement (see Figure - at element 57 (person having ordinary skill in the art would recognize a type of first rotational movement is shown at element 57 as described in Para 44 - “…an angular velocity of an input shaft 57 of the drive system 28…”)) is acted on by the exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12)(see Figure - “exhaust gas” referenced in Para 44 is shown discharged from element 12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (Modified Figure above - A)(see Modified Figure above and Para 55), the second rotational movement (Modified Figure above - A) is set differently from the first rotational movement (see Figure - at element 57)(Para 41 - “drive system 28 may be configured to produce a continuously variable drive or gear ratio”; Para 56 - “first and/or second drive systems 70, 74 operate may be varied, either continuously or between discrete gear ratios”), the first rotational movement and the second rotational movement being at different time points with a first time point for energy recovery by the power turbine (27) and a second time point of energy provision for the compressor (72), the second time point being different from the first time point and thereby decoupling the first rotational movement and the second rotational movement in time (Para 51 - “…in some configurations or modes of operation, the first drive system 70 can be disengaged from the crank shaft 18 while the second drive system 74 is engaged with the crankshaft 18.  In other configurations or modes of operation, the second drive system 74 can be disengaged from the crank shaft 18…; Para 52 - “…During operation of the engine 12... The exhaust gas in the exhaust manifold 24 may flow into the first fluid passageway 40 and then may flow through the drive system 28 to rotate the input shaft of the drive system 28 at the first angular velocity…” (see Modified Figure above - element A is shown as output of element 74; element 27 drives element 28 per Para 43; Para 51 describes element 74 being engaged/disengaged; Para 52 describes element 28 being driven by its input shaft (shown as element 57 in Figure); therefore, during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are disengaged is a type of first time point for energy recovery by element 27, and later during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are engaged is a type of second time point of energy provision for compressor 72, and these are necessarily decoupled in time as element 74/second rotational movement (Modified Figure above - A) has gone from engaged to disengaged)), the second rotational movement (Modified Figure above - A) of the compressor (72) being set independently of the first rotational movement (see Figure - at element 57) of the power turbine (27)(see Modified Figure above and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational movement) such that setting the gear ratio of element 28 also sets the first rotational movement); and Para 56 describes the “…control module 39 may operate the first and/or second drive systems 70, 74 at a desired gear ratio. The desired gear ratio may correspond to… a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure above (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)). the compressor (72) and the turbine (27) being mechanically coupled with one another only indirectly by way of the crankshaft (18)(see Figure - element 72 is shown coupled to element 18 via element 74; element 27 is shown coupled to element 18 via elements 56-58 and element 28).  
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor operating the internal combustion engine in a second operating mode, the second operating mode being a two-stroke operation of the motor.
Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 20:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson discloses wherein a charger arrangement (27, turbine - Para 41; 72, compressor - Para 55 (see Figure - person having ordinary skill in the art would recognize elements 27 and 72 collectively as a type of charger arrangement)) carries out the method (as described above) and includes the compressor (72) and the turbine (27), the compressor (72) being the only compressor of the charger arrangement (27/72)(see Figure - element 27/72 is collectively a type of charger arrangement and is shown including element 72 which is a compressor per Para 55).
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 1 above, and further in view of Hiereth et al. (U.S. 5,729,978).
Re claims 4, 5, and 8:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura fails to teach wherein the power turbine is coupled by way of a turbine coupling to the crankshaft of the motor (claim 4), nor wherein the turbine coupling is a fill-controlled hydrodynamic coupling (claim 5), nor wherein the power turbine is coupled to the crankshaft via a power turbine transmission arranged between the turbine coupling and the crankshaft (claim 8).
Hiereth teaches wherein a power turbine (8, turbine - Col. 3, Line 26 (a type of power turbine as described in Col. 5, Line 66 - Col. 6, Line 1)) is coupled by way of a turbine coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of turbine coupling as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17); wherein the turbine coupling (6) is a fill-controlled hydrodynamic coupling (see Fig. 4, Col. 3, Line 29, and Col. 4, Lines 48-49 - “filling ratio f of the hydrodynamic coupling”; Col. 6, Lines 44-50); and wherein the power turbine (8) is coupled to the crankshaft (3) via a power turbine transmission (5, change-speed gearbox - Col. 5, Lines 22-23 (a type of power turbine transmission as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) arranged between the turbine coupling (6,) and the crankshaft (3)(see Fig. 1, element 5 shown arranged between element 6 and element 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the turbine coupling, power turbine transmission, and positioning thereof, of Hiereth in the system of Johnson/Kawamura for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to apply retardation of the turbine (Hiereth; Col. 6, Lines 38-43). 
Re claim 6 and 7:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura fails to teach wherein the compressor is coupled by way of a compressor coupling to the crankshaft of the motor (claim 6), nor wherein the compressor coupling is a fill-controlled hydrodynamic coupling (claim 7).
Hiereth teaches wherein a compressor (10, compressor - Col. 3, Line 26) is coupled by way of a compressor coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of compressor coupling as shown in Fig. 1 and described in Col. 5, Lines 50-65)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17), and wherein the compressor coupling (6) is a fill-controlled hydrodynamic coupling (see Fig. 4, Col. 3, Line 29, and Col. 4, Lines 48-49 - “filling ratio f of the hydrodynamic coupling”; Col. 6, Lines 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, and positioning thereof, of Hiereth in the system of Johnson/Kawamura for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to achieve very high rotational speeds of the compressor at low rotational speeds of the engine (Hiereth; Col. 2, Lines 5-12). 
Re claim 9:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura fails to teach wherein the compressor is coupled to the crankshaft via a compressor transmission arranged between a compressor coupling and the crankshaft.
Hiereth teaches wherein a compressor (10, compressor - Col. 3, Line 26) is coupled to a crankshaft (3, crankshaft - Col. 3, line 20) via a compressor transmission (5, change-speed gearbox - Col. 5, Lines 22-23 (a type of compressor transmission as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) arranged between a compressor coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of compressor coupling as shown in Fig. 1 and described in Col. 5, Lines 50-65)) and the crankshaft (3)(see Fig. 1, element 5 shown arranged between element 6 and element 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, compressor transmission, and positioning thereof, of Hiereth in the system of Johnson/Kawamura for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to achieve very high rotational speeds of the compressor at low rotational speeds of the engine (Hiereth; Col. 2, Lines 5-12).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 1 above, and further in view of Hiereth et al. (U.S. 5,729,978) and Weyer et al. (U.S. 2011/0100339).
Re claim 19:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
 Johnson/Kawamura fails to disclose wherein the power turbine is coupled by way of a turbine coupling to the crankshaft of the motor, nor the power turbine being coupled to the crankshaft via a power turbine transmission arranged between the turbine coupling and the crankshaft.
Hiereth teaches wherein a power turbine (8, turbine - Col. 3, Line 26 (a type of power turbine as described in Col. 5, Line 66 - Col. 6, Line 1)) is coupled by way of a turbine coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of turbine coupling as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17); and the power turbine (8) being coupled to the crankshaft (3) via a power turbine transmission (5, change-speed gearbox - Col. 5, Lines 22-23 (a type of power turbine transmission as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) arranged between the turbine coupling (6,) and the crankshaft (3)(see Fig. 1, element 5 shown arranged between element 6 and element 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the turbine coupling, power turbine transmission, and positioning thereof, of Hiereth in the system of Johnson/Kawamura (by including the power turbine transmission and turbine coupling of Hiereth between the power turbine and crankshaft of Johnson) for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to apply retardation of the turbine (Hiereth; Col. 6, Lines 38-43).
Johnson/Kawamura/Hiereth fails to disclose the compressor being coupled by way of a compressor coupling to the crankshaft of the motor, nor the compressor being coupled to the crankshaft via a compressor transmission arranged between a compressor coupling and the crankshaft.
Weyer teaches a compressor (40, compressor - Para 17) being coupled by way of a compressor coupling (44, controllable clutch - Para 18 (a type of compressor coupling as shown in Fig. 1 and as described in para 18)) to a crankshaft (58, crankshaft - Para 19) of a motor (10, internal combustion engine - Para 19 (a type of motor))(see Fig. 1 - element 40 is shown coupled 40 is shown coupled to element 58 by element 44), and the compressor (40) being coupled to the crankshaft (58) via a compressor transmission (50, transmission - Para 14) arranged between a compressor coupling (44) and the crankshaft (58)(see Fig. 1 - element 40 is shown coupled to element 58 via element 50 which is shown arranged between element 44 and element 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, compressor transmission, and positioning thereof, of Weyer in the system of Johnson/Kawamura/Hiereth (by including the compressor transmission and compressor coupling of Weyer between the compressor and crankshaft of Johnson) for the advantage of being able to implement a variety of operating modes of the internal combustion engine as a function of driving situation (Weyer; Para 20) as well as for the advantage of improving the dynamics of the internal combustion engine (Weyer; Para 21).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 12 above, and further in view of Jaeger (U.S. 2015/0176481)
Re claim 13:
Johnson/Kawamura teaches the internal combustion engine as claimed in claim 12, as described above.
Johnson/Kawamura fails to teach wherein the driving steps are carried out by a coupling arrangement that is of electromechanical design, nor wherein the first rotational movement is converted into a generator current or the generator current is converted into the second rotational movement.
Jaeger teaches wherein driving steps (see Fig. 1; Para 32 - “electric motor/generator EM2, that cooperates—as a motor— with the power turbine in helping the engine”) are carried out by a coupling arrangement (EM2, electric motor/generator - Para 32 (a type of coupling arrangement as shown in Fig. 1 and described in Para 32)) that is of electromechanical design (Para 32 - “electric motor/generator EM2”), and wherein a first rotational movement (see Fig. 1 and Para 28 - “adapting the power turbine speed with the engine speed”) is converted into a generator current (Para 33 - “second electric motor/generator works as a generator, being coupled with the crank train, while the electric energy produced by it is addressed to the first electric motor/generator, that cooperates—as a motor— with the first turbine in driving the compressor.”) or the generator current is converted into the second rotational movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling arrangement of Jaeger in the system of Johnson/Kawamura for the advantage of faster energy transfer with better efficiency (Jaeger; Para 36).
Re claim 14:
Johnson/Kawamura teaches the internal combustion engine as claimed in claim 12, as described above.
Johnson/Kawamura fails to teach wherein the power turbine drives a generator.
Jaeger teaches wherein a power turbine (PT, turbine - Para 28 (a power turbine per Para 28)) drives a generator (EM2, electric motor/generator - Para 30)(Para 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the generator, and drive thereof, of Jaeger in the system of Johnson/Kawamura for the advantage of supplying energy to restart the engine and for powering onboard auxiliary services (Jaeger; Para 38).
Re claim 15:
Johnson/Kawamura teaches the internal combustion engine as claimed in claim 12, as described above.
Johnson/Kawamura fails to teach wherein the crankshaft of the motor drives a generator.
Jaeger teaches wherein a crankshaft (K, crankshaft - Para 28) of a motor (E, combustion engine - Para 26 (a type of motor)) drives a generator (EM2, electric motor/generator - Para 30)(Para 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the generator, and drive thereof, of Jaeger in the system of Johnson/Kawamura for the advantage of supplying energy to restart the engine and for powering onboard auxiliary services (Jaeger; Para 38).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claims 1, 11, and 12 above, and further in view of Schlögl (EP 1,070,837 A2).
Re claims 16-18:
Johnson/Kawamura teaches the method as claimed in claim 1, the device of claim 11, and the internal combustion engine of claim 12, as described above.
Johnson/Kawamura fails to teach the method further comprising the steps of: converting movement energy transmitted by the crankshaft to a compressor-side generator in the form of rotational movement into an electrical energy; and transmitting the electrical energy to a compressor regulator that uses setpoint values to regulate an electrical current supplied to a compressor-side motor that drives the compressor to compress the charge air flow that is supplied to the motor.
Schlögl teaches a method comprising the steps of: converting movement energy transmitted by a crankshaft (13, crankshaft - Para 10) to a compressor-side generator (17, second electric machine - Para 11 (a type of compressor-side generator as shown in Fig. 2 and described in Para 11)) in a form of rotational movement into electrical energy (see Fig. 2 and Para 11 - “second electric machine 17 is connected directly (see Fig. 3) or via a drive train 21 (see Fig. 1, 2) to the crankshaft 13 of the internal combustion engine 1 and driven by the latter for generator operation…In the case of the example according to FIG. 2, the drive train 21 can be implemented by a belt drive or a spur gear.”); and transmitting the electrical energy to a compressor regulator (18, control unit - Para 12 (a type of regulator as described in Para 12)) that uses setpoint values (Para 13 - “high-speed electric motor 16 is of such a design and can be controlled via the control unit 18 in cooperation with the second generator-operated electric machine 17 and / or the battery 27 with regard to its operation in such a way that it changes an extreme speed of rotation to, for example, 80,000 1 / min, if necessary also achieve higher speeds and an output power of approx. 5 to approx. 30 KW can provide”) to regulate the electrical current supplied to a compressor-side motor (16, electric motor - Para 11 (a type of compressor-side motor as shown in Fig. 2 and described in Para 11))(see Fig. 2 and Para 13) that drives a compressor (15, compressor - Para 11) to compress a charge air flow (see Fig. 2 and Para 13 - “The additional compressor 15 sucks air… via a feed line 29 from the charge air line 7. The additional compressor 15 conveys the additional air generated by it into the charge air line 7 via a line 30 going out at its outlet…into the charge air manifold 9”) that is supplied to a motor (1, internal combustion engine - Para 11 (a type of motor))(see Fig. 2 - output of element 15 is shown feeding element 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Johnson/Kawamura after that of Schlögl (to thereby include the compressor-side generator, compressor-side motor, regulator, and control of Schlögl to drive compressor 72 of Johnson) for the advantage of being able to provide additional performance-increasing air with optimally adapted amount and optimally adapted pressure in every operating mode of the engine (Schlögl; Para 13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/28/22